 98DECISIONSOF NATIONALLABOR RELATIONS BOARDNapa and Solano Counties Building and ConstructionTrades Council,AFL-CIO;United Brotherhood ofCarpenters and Joiners of America,LocalNo. 180,AFL-CIOandBowers Building and ConstructionCompanyNapaand Solano Counties Building and ConstructionTrades Council,AFL-CIOandBowers Buildingand ConstructionCompany. Cases 20-CC-1170and 20-CC-1178November 7, 1972DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING ANDJENKINSOn July 19, 1972, Administrative Law Judge 1Stanley Gilbert issued the attached Decision in thisproceeding. Thereafter, the Respondents filed excep-tionsand a supporting brief; and the GeneralCounsel filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions 2 of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondents,Napa and SolanoCounties Building and Construction Trades Council,AFL-CIO,and the United Brotherhood of Carpen-tersand Joiners of America,LocalNo. 180,AFL-CIO,their officers,agents, and representatives,shall take the action set forth in said recommendedOrder.1The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722 In sec. III, par. (b), of his Decision, the Administrative Law Judge, insummarizing the illegal conduct engaged in by the Respondent, inadvertent-ly referred to the Respondents' restraint and coercion of subcontractorContempo as violative of Sec. 8(b)(4)(i)(B) of the Act. This inadvertence ishereby corrected to read 8(b)(iiXB) of the ActTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT,Trial Examiner:Based on a chargefiled in Case 20-CC-1170 on November 1, 1971, asamended on November 4, 1971, by Bowers Building andConstruction Company, hereinafter referred to as Bowers,and a charge filed by said Company in Case 20-CC-1178on November26, 1971,the consolidated complaint hereinwas issued on December 21, 1971. The complaint allegesthat Napa and Solano Counties Building and ConstructionTrades Council,AFL-CIO,and the United Brotherhoodof Carpenters and Joiners of America, Local No. 180,AFL-CIO,hereinafter referred to as the Trades Counciland Carpenters,respectively,violated Section 8(b)(4)(i)and (ii)(B) of the Act.Respondents by their answer denycertainof the material allegations of the complaint,including the allegations that they engaged in conductviolative of the Act.Pursuant to a notice,a hearing was held in SanFrancisco,California,on February 28 and 29, 1972,beforeme. On May 8, 1972,briefs were received from the GeneralCounsel and Respondents which have been carefullyconsidered.Upon the entire record'in this proceeding and myobservation of the witnesses as they testified,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESSES OF THE EMPLOYERS INVOLVEDHEREINAt all times material herein, Bowers Building andConstructionCompany, a Utah corporation, having abusiness office in Salt Lake City, Utah, has been engagedas a general contractor in the construction of churchbuildings for the Latter Day Saints throughout the WesternUnited States, including a church building at Vacaville,California, the jobsite involved in this proceeding. Duringthe past year, in the course and conduct of its businessoperations, Bowers has purchased goods, supplies, andmaterials valued in excess of $50,000 which have beenshipped directly from one State of the United States toanother.At all times material herein, John Coonley, d/b/aContempo Excavating Co., herein called Contempo, with aplace of business at Los Angeles, California, has beenengaged in the performance of excavation work for generalcontractors.At all times material herein, Vacaville Building andMaterials Co., herein called Vacaville Materials, has hadan office and plant in Vacaville, California, where it hasbeen engaged in the building and construction industry asa supplier of ready-mix concrete to building contractors,including Bowers.At all times material herein, Bowers has been an1 In addition to the transcript of the testimony and the exhibitsintroduced during the course of the hearing, an exhibit numbered TX Exh Iwas received in evidence, as set forth by an order issued by the TrialExaminer dated April21, 1972. NAPA & SOLANO COUNTIES BLDG. & CONSTR. TRADES COUNCIL99employer engaged in commerce and in an industryaffecting commerce within the meaning of Section 2(6) and(7) of the Act.At all times material herein, Contempo and VacavilleMaterials have each constituted an employer or personengaged in commerce or in an industry affecting commercewithin the meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATIONS INVOLVEDAs is admitted by Respondents, Respondent Carpentershas been a labor organization at all times material hereinwithin the meaning of Section 2(5) of the Act. AlthoughRespondents deny the allegation, it is found, for thereasons stated hereinbelow, that Respondent TradesCouncil, as alleged, has been a labor organization at alltimes material herein within the meaning of Section 2(5) ofthe Act.III.THEUNFAIR LABOR PRACTICESThe only witnesses who were called were those called bythe General Counsel and the only evidence introduced inthe record was offered by the General Counsel.2 Thus, thefindings hereinbelow are based on the uncontradicted andcredited testimony of General Counsel's witnesses and theexhibits received in evidence.On or about October 20, 1971, Bowers commenced itswork as the general contractor on the aforesaid church sitein Vacaville. For the initial work, which included stakingout the site, building shacks and fences, and digging atrench for the telephone lines, Bowers employed its ownworkers in the job classifications of carpenters andlaborers.Said employees were not represented by anylabor union. Clarence Van Katwyk served as Bowers' jobsuperintendent and was primarily responsible for theproject on a day-to-day basis. His immediate supervisorwas Calvin Boswell, Bowers' project manager, whose officeis in Salt Lake City.Bowers subcontracted the excavation work to Contempowhich Contempo began on or about October 22, 1971. Onor about the same time, Bowers entered into an agreementwith Vacaville Materials to supply concrete for the jobsite.Contempo's excavationworkwas done by workersemployed by Contempo. It is not clear whether all or onlysome of Contempo's said workers, during the time materialherein, were not represented by any labor organization .3The concrete was to be hauled by Bowers' employees inBowers' trucks from Vacaville Materials' plant.At the time Bowers' employees started placing stakes atthe jobsite,William Leshe came to the jobsite and, aftertalking to some of said employees, approached Katwykand asked "if the company was union or what and who thecompany was." He also asked Katwyk "was the job goingto be union." It appears that this conversation took placeprior to the time Contempobeganits excavation work.Several days later, Leshe and Gayle Collins visited the2 At the end of the General Counsel's case-m-chief Respondents rested.Respondents contend that the General Counsel has failed to prove by apreponderance of the evidence certain of the material allegations in thecomplaint. Respondents argue that the record will not support a finding thatRespondent Carpenters was responsible for the conduct alleged to beviolativeof the Act or that Respondent Trades Council is a laborjobsite and spoke with Katwyk. They introduced them-selves and stated that they represented the Trades Counciland asked whether he had hadanyinstructions from hishead office as to whether the job was going to be union ornonunion. Katwyk credibly testified: "And they were alsomentioning about, you know, the union can get awfulrough; sugar in gas tanks and things." Katwyk told themthat he had called Boswell and thatBoswell wascoming tothe jobsite. Katwyk further credibly testified that the nextday when Leshe again came to the jobsite he asked himwhom he represented, and Leshe stated that he represented"all the unions" and gave him his business card whichindicated that Leshe was a business representative of theCarpenters.On October 25, Boswell received a telephone call fromLeshe. Boswell's credited testimony with respect to theirconversation is as follows:A.Mr. Leshe tole me that he represented theCarpenters and Trades Council located in Vallejo,California.He wanted to know what our intentionswere regarding a union at the Vacaville job. I told himat that time that since he had asked for Mr. Bowers thatIwould relay the information to Mr. Bowers and askMr. Bowers to call him back if he so desired.He did say in this conversation that he had to knowright away, because he had called a Trades Councilmeeting of all Trades at 9:00 a.m. the followingmorning.About 10 o'clock that same morning, Katwyk came outof his shack and observed Leshe, John Coonley, the ownerof Contempo, and some of Contempo's truckdrivers acrossthe street from the jobsite. He went up to them and askedCoonley when he was going to get the "hole dug" to whichCoonley replied that Leshe had "pulled the men off the joband stopped them from working." This was stated inLeslie's presence and it does not appear that he deniedCoonley's statement. Katwyk further credibly testified asfollows:A.That's when Coonley told Leshe, "I'm willing tosign a contract. Where is the dotted line?" Leshe toldhim, "We cannot have just one phase signed contract,they all have to sign."Shortly thereafter the Contempo truckdrivers left, and as aresultContempo could not proceed with the excavationwork.On October 26, Bowers posted signs at the two gates atthe jobsite.The one at the northwest or north gateindicated that it was reserved for deliveries to, andemployees of, Bowers and the sign at the southwest orsouth gate indicated that it was reserved for deliveries to,and employees of, all subcontractors and companies otherthan Bowers. It appears that employees of Bowers used thenorth gate and Contempo employees used the south gate.On October 27, there was a meeting at the jobsitebetween Leshe, Katwyk, Coonley, Boswell, and anotherorganizationwithin themeaning ofthe Act and subject to the proscriptionsof Sec. 8(bX4) of the Act.3 It ispossible to infer fromstatementsmade by Leshe on October 27,noted hereinbelow, that the employees in the category of "operators" wererepresented by one of theunions affiliatedwith the Trades Council 100DECISIONSOF NATIONALLABOR RELATIONS BOARDBowers' project manager, John Schwantes. Boswell credi-bly testified with respect to the meeting as follows:A. . . . after introductions, I made the statement toMr. Leshe that I understood he had pulled theoperatorsoffofour job,meaning the operatorsworking for Mr. Coonley. He made thestatement tome, "Yes, and they won't work until we have anagreement with you." And we asked him what kind ofan agreement he wanted,and he said all he wanted usto do was sign an agreement which is exactly what hewould ask any other contractor in the area to do.We asked what kind of an agreement, he says, "Ihave a new agreement which is not off the press yet,but I have a copy of the old agreement." and he said hewould give it to us.Leslie gave the- Bowers' representatives a copy of theagreementto which he referred, the "Carpenters MasterAgreement" with an effective date of June 16, 1968. Afterthe meeting terminated, Leshe also gave Bowers'represent-atives a copy of the "Carpenters Memorandum Agree-ment" which, in effect, was a short-form agreement bywhich the signatories agreed to abide by the masteragreement.In addition, Boswell credibly testified that, during thecourse of the aforesaid meeting, Leshe told him that he waspresident of the Trades Council and that he represented allof the trades in that Council and also that he was abusiness agent for the Carpenters. Further, Leshe stated tohim that if any of Bowers' employees worked on theVacaville job they would have to sign up with the "union."Also, Boswell credibly testified to the following conversa-tion during the meeting:A. It was suggested that if we were to take our menoff from the construction site that perhaps Mr. Leshewould let the construction, the excavating contractor,continue with his work, and Mr. Leshe said, "No, if youget your hole dug and some concrete in, then you canthumbyournose at us and keep going. We have got tokeep you from getting started at all. Right now we havethe advantage."Mr.Schwantes said, "You actually have a monop-oly." and he said, "Yes, and we'd like to keep it thatway."A.At the time that the conversation terminated,we indicated to Mr. Leshe that we were not officers ofthe corporation but we would take the agreement backto Salt Lake City and discuss it with Mr.Bowers, andhe said to us that a phone call was all that wasnecessary telling him that the agreement had beensigned and was in the mail and that he would releasethe men on the job.Q.What did he mean by the men on the job?A.He would release the operators that had beenworking for Mr. Coonley, so that they could go back totheir work.On October 28, two pickets appeared at the jobsite, oneat each gate. Each carried a handwritten sign which read asfollows:THIS JOB UNFAIR!To: Napa Solano CountiesBldg & Const Trades . . .Council AFL-CIO .. .The following day a sign bearing the same legend wascarried by each of the two pickets,but they were printedrather than being handwritten.From that day forward andfor a period of 2 to 3 weeks,one picket stationed himself atthe south gate and the other stayed in a car with the picketsign outside the window about midway between the twogates(the distance between the two gates was approximate-ly 275 feet)which was visible from both gates.After 2 or 3weeks, picketing was conducted by one person stationed ina car midway between the two gates.On December 6, apicket was served with papersby a U.S.marshal,ostensiblya temporary restraining order and the picketleft.Thefollowing day and for some time thereafter the picket wasstationed midway between the two gates in a car displayinga sign reading as follows:Bowers Const. Coin. Pays Bldg. Trades Wages &Working Conditions Below Standards EstablishedBy Bldg. Trades UnionOn or about November 19, Vacaville Materials startedsupplying concrete to Bowers. Richard Coffer, president ofVacavilleMaterials, testified to what occurred on that dateas follows:A.Yes, I think that was the first day we suppliedtheir truck with concrete. It came down to the plant thefirst time and we loaded it and the truck went back,then it returned for another load and at that time Mr.Bill Leshe and Mr. Gayle Collins appeared on the jobalong with two other craft agents, I didn't know whothey were.BillLeshe talked to me, after having first talked tosome of the drivers that were in the yard. He came tome and he said, "Dick, we're in trouble, we've got a badjob here and we are going to have to shut it down." Isaid,"I've committed myself to supply them withconcrete if they use their own truck." He said, "Well,we want you to stop. We don't want you to load thetruck."Isaid,"Bill, I have made a commitment tothese people and I load all types of trucks for all typesof people and all types of conveyances. I don't questionthem as to what their affiliations are. I'm a publicweigh master and I feel obligated to do this so long asthey agree to pay for the material. I feel that thesepeople come in that category and I've committed ...""Yeah, yeah," he said, "I know, I know, but we wantyou to stop loading the truck." I said, "I've told you Ican't, I think I have to go ahead and load them."So, with that, he went out in the yard and about thattime the Bowers truck returned to the yard for thesecond load, and there was a young boy driving thetruck, and I didn't hear the conversation, but apparent-lyLeshe and Collins had told the kid to get out ofthere, don't load the truck. So the kid went back to theBowers job site and then Clarence Katwyk got on thephone and he said, "What's the matter?" and I toldhim, and he said, "I'm sending another man down withthe driver." NAPA & SOLANOCOUNTIESBLDG. &CONSTR.TRADES COUNCIL101So, the truck did come back and this time it cameback again with the original driver plus another man.So, then Leslie and Collins said, "Let's get the hellout of here before the cops come," so they left and weloaded the truck.Coffer further credibly testified that when he told Lesliethat he could not comply with the request that he not loadconcrete in Bowers' trucks, Leslie replied:Well, Dick, how much pressure could you stand fromsome of your other contractor firms that you supplyconcrete to?William Martinelli, a truckdriver for Vacaville Materials,credibly testified that on November 19, 1971, while he wasdriving his truck past the Bowers jobslte he was stopped byLeslie who asked him where Bowers was getting its cementand that he told Leslie that Bowers was getting it fromVacavilleMaterials. Martinelli credibly testified that Lesliesaid, "you better tell the boss that he better batch him outor he's going to go down there and close him out." (At thetimeMartinelliwas not carrying any materials to bedelivered to Bowers, but was on his way back to theVacaville Materials plant from another jobsite.) There is noevidence or basis for assuming, however, that the threatwas relayed to management. It is inferred from his abovetestimony and from his further testimony of the conduct ofLeslie and Collins that Leslie was asking Martinelli todeliver a threat to Coffer that if he did not stop supplyingbuilding material to Bowers that Respondents would closedown Vacaville Materials.'Martinelli further credibly testified as follows:A.Well, I went back to the plant and I was loadingup and Bill Leslie, Collins and two other guys come. Idon't know who they were.They called me over and they told me, "You're notgoing to let this guy load, are you?" "Why don't you gofix him up where he can't load?" "Bust his arm, bust hisleg, something like that "TRIAL EXAMINER: Who said this to you?THE WITNESS: Collins. No way I'm going to do it,they are going to put me in jail, he says, "That's allright,we will bail you out and it won't bother your jobany, we'll make sure you won't lose your job." And, Idon't know... .Q. (By Mr. Booth) What was your truck beingloaded for?A. I was loading, I was going to another job site.Where I come from where they stopped me.TRIAL EXAMINER: They were referring to a Bowersdriver, is that it?THE WITNESS: Yes.Q. (By Mr. Booth) What did you do when theconversation ended?A.He told me not to move my truck.Q.Not to move your truck?TRIAL EXAMINER: Who told you not to move yourtruck?THE WITNESS: Collins.4On November 19, 1971, Respondents asked an employee of VacavilleMaterials to deliver a threat to said Company that it would close it down ifitdid not stop supplying building materials to Bowers. Since it cannot befound that the threat was communicated, it cannot be found that the threatwas violative of Sec 8(b)(4)(u)(B) of the Act as alleged, there being no basisTRIAL EXAMINER: He told you not to move yourtruck?THE WITNESS: Yeah. Told him I was moving it and Iwas gone.Based on the record, as a whole, and the above findingsof fact, in particular, it is concluded that both Respondents(through the conduct of Leslie and Collins as their agentsand representatives)were,during the time material herein,seeking to obtain fromBowersa collective-bargainingcontract with Respondent Carpenters; that this was theonly contract requested from any of the employersinvolved herein; and that, therefore, the primary labordispute in this proceeding was withBowers.It is furtherconcluded that the Respondentsengaged inconductviolative of Section 8(b)(4)(i) and (ii)(B) of the Act for thepurpose of obtaining said contract from Bowers, whichconduct may be summarized as follows:(a)Respondents caused Contempo employees to ceaseworking on October 25, 1971, in order to preventContempo from continuing with its excavation work forBowers and by so doing forced Contempo to cease doingbusiness with Bowers in violation of Section 8(b)(4)(i) and(ii)(B) of the Act.(b)On October 27, 1971, Respondents restrained andcoerced Contempo in violation of Section8(b)(4)(i)(B) oftheAct by Leslie's statement to Boswell in Coonley'spresence that Contempo's employees "won't work until wehavean agreementwith you."(c)Respondents were responsible for the picketing of theVacaville jobsite from October 28 to December 6, 1971,which picketing was designed to induce and encourageContempo employees to withhold their services fromContempo and to restrain and coerce Contempo with anobject of forcing Contempo to cease doing business withBowers in violation of Section 8(b)(4)(i) and (ii)(B) of theAct.Sid Harvey, Inc.,189 NLRB No. 93.(d)On November 19, 1971, Respondents threatenedVacavilleMaterials with "pressure"from its customerswith an object of causing it to stop selling concrete toBowers in violation of Section 8(b)(4)(ii)(B) of the Act.4(e)Also on November 19, 1971, Respondents attemptedtopersuade an employee of VacavilleMaterials towithhold hisservicesfrom VacavilleMaterials inorder toput pressure on said Company to stop selling concrete toBowersin violation of Section 8(b)(4)(i)(B) of the Act.There does not appear to be any merit in the defensesraised by the Respondents. Following is,a consideration ofseven argumentswhich Respondents submit in their briefas the basis for their claim that General Counsel has failedto prove his case:"1.The General Counsel failed to show that theBuilding Trades Council is a labor organization." On thecontrary, the record clearly supports a finding that theTrades Council is a labor organization within themeaningof Section 2(5) of the Act. It appears from its constitutionand bylaws that one of the objects of the Council is "toorganize into Craft Unions all branches of labor engagedfor findingthat VacavilleMaterials was, by said conduct, "threatened,coerced or restrained."However, said conduct clearly discloses the unlawfulobject ofRespondents'conduct with respect toVacavilleMaterials andContempo.In any event,even if this incident were found to be violative ofthe Act, itwould not alter the remedy which will beproposed. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDin the construction of buildings." In view of the documentsfiled by the Trades Council with the Department of Labor,it is inferred that during the time material herein saidobject remained an object of the Trades Council,5 and it isevident from said documents and the record that Lesheand Collins, as agents and representatives of the TradesCouncil, did engage in the conduct hereinabove describedto accomplish the said object of the Trades Council, that oforganizing the employees of Bowers."2.The General Counsel failed to show that the disputeinvolved herein was solely with Bowers ConstructionCompany." This contention is without merit, since it isevident from the record that the primary dispute in whichRespondents were engaged was with Bowers. The substan-tial evidence relating to the object of the conduct of Collinsand Leshe clearly discloses that it was to obtain a unioncontract between Bowers and Respondent Carpenters.6The record fails to support Respondents' contention thatthere was a labor dispute with Contempo; on the contraryitdiscloses that Contempo's offer to sign a collective-bargaining agreement was rebuffed."3.The General Counsel failed to show that thepicketing was for an object proscribed by Section 8(b)(4)."For reasons stated hereinabove, this argument is withoutmerit, since it has been found that the purpose of thepicketing with signs bearing the following legend:THIS JOB UNFAIR! To: Napa Solano CountiesBldg & Const Trades . . . Council AFL-CIO ...was for the purpose of forcing Contempo to cease doingbusiness with Bowers.?"4.The General Counsel failed to overcome the clearand unrebutted evidence that the only picketing involvedherein was conducted 100 feet from the nearest gate andwas `standards' picketing only." No purpose would beserved in passing upon the merits of this contention, sinceit is addressed to the picketing with a "union standards"sign and, as has been indicated, the issue with respect tosuch picketing has not been considered. The picketingwhich was found to be violative of the Act was clearly at,orwithin sight of, the gate reserved for Contempoemployees and employees other than those of Bowers, andthe legend on the signs carried by the pickets made noreference to union standards."5.The General Counsel has failed to show that thepicketing conducted herein was in any way conducted bytheCarpentersUnion." This contention also is withoutmerit. It is true the picketsignsdid not bear the name oftheCarpentersUnion, only the name of the TradesCouncil.However,it isinferred that the picketing by theTrades Council was done on behalf of the Carpenters andas agent ofthe Carpenters,one of its affiliates."6.The General Counsel failed to show that thestatements made by Leshe were in any way attributable to,or the responsibility of, the Building Trades Council." Thiscontention is expanded by the Trial Examiner to includenot onlythe statementsmade by Leshe but also hisactions,as well as the statementsand actions of Collins, and it isfurther expanded to include not only the Trades Councilbut also the Carpenters. As has been found hereinabove,the Trades Council wasacting onbehalf of and as agent ofthe Carpenters. In addition, it is found Leshe wasacting ina dual capacity,as an officialof both the Carpenters andthe Trades Council. The record clearly discloses that Leshewas the businessrepresentative of the Carpenters. Therecord is also clear that Leshe representedhimself aspresident of the Trades Council andas businessrepresent-ative of the Carpenters. The documents filed with theDepartment of Labor indicate that he was president of theTrades Council andit isinferred that he continued in thatposition during the time materialherein.As for Collins, therecord discloses that Collins representedhimself as anagent of the Trades Council and the documents filed withthe Department of Labor disclose that he was employed bythe Trades Council asbusinessmanager during the periodbetween July 1, 1970, and June 30, 1971. It is inferred fromthe record that he continued in that capacity during thetimematerialherein.Although Collins was not directlyemployed by the Carpenters, it is inferred that in hiscapacity as an official of the Trades Council in carryingout the object of the Trades Councilhe was also acting asagent and representative of the Carpenters. Therefore, it isconcluded that thestatementsand actions engaged in byboth Leshe and Collins described hereinabove were madeby themas agentsand representatives of both Respon-dents."7.The General Counsel cannot rely solely uponinferential evidence, but must provehis case!" While it istrue that many of the findings and conclusions in thisDecision are basedon inference,it isthe Trial Examiner'sopinion thatthe inferences relied on areamply justified bythe record.5The General Counsel correctly points out in his brief the following.Respondents have suggested that the Constitutionand Bylawsreceivedinto evidenceas part of TX Exhibit 1, having originally been filed in1961 by the Solano Trades Council with the Secretary of Labor, are notcompetent toprovewhat the Constitution and Bylaws of the TradesCouncil were for the period herein involved A careful examination ofTX Ex. 1 shows that these Bylaws were revised and adopted by theSolano Council in 1945 and amended by it in 1960,that the SolanoCouncil reported on September 4, 1971, that it hadchanged "in nameonly" from the Solano Council to Napa-Solano Council. TheNapa-Solano Council is required by law to adopta constitutionand bylaws,to file a copy thereof with the Secretary of Labor, and annually toreport any change in theinformationso filed (See Section201(a), TitleII, LaborManagementReporting and Disclosure Act of 1959). In thesecircumstances,itcan only be concluded that the Constitution andBylaws currently on file with the Secretary of Labor for the Napa-Solano Council constitute the most current version of such documents.Such a conclusion is particularly warranted in view of the fact thatRespondents chose neither to challenge the authenticity of the TX Ex.Inor to introduce contrary evidence.6There is no evidence that the Trades Council engaged in any unlawfulconduct on behalf of other craft unions affiliated with it.7There is testimony that, after the picketing with the above signs wasrestrainedby a court order,there was picketing with a sign referring to"union standards,"and in his brief General Counsel argues that thisconduct was violative of the Act. There is no allegation in the complaintthat said subsequent picketing was violative of the Act and said issue wasnot fullylitigated.Therefore,no finding will be made with respect to thepicketing with a "union standards" sign. In any event, even if itwerefoundthat the picketing with a "union standards"sign was violative of the Act,such finding would not alter the remedy which will be proposed. NAPA & SOLANO COUNTIESBLDG.&CONSTR.TRADES COUNCIL103IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of Respondents set forth insection III, above, occurring in connection with theoperations of the Employers described in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYIt having been found that the Respondents have engagedin certain unfair labor practices, it will be recommendedthat Respondents be ordered to cease and desist therefromand take certain affirmative action deemed necessary toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondents violated Section 8(b)(4)(i) and (ii)(B) ofthe Act on October 25, 1971, by succeeding in inducingand encouraging employees of Contempo to withhold theirservices from Contempo with an object of forcing andrequiring Contempo to cease doing business with Bowers.2.Respondents violated Section 8(b)(4)(ii)(B) of theAct on October 27, 1971, by Leslie's statement inCoonley's presence that Contempo employees "won't workuntilwe have an agreement with" Bowers, therebyrestraining and coercing Contempo.3.Respondents violated Section 8(b)(4)(i) and (ii)(B) ofthe Act by picketing the Bowers' Vacavillejobsite betweenOctober 28, and December 6, 1971, with an object offorcing Contempo to cease doing business with Bowers.4.Respondents violated Section 8(b)(4)(ii)(B) of theAct on November 19, 1971, by threatening VacavilleMaterials that they would cause "pressure" to be broughton Vacaville Materials by its customers with an object offorcing VacavilleMaterials to cease doing business withBowers.5.Respondents violated Section 8(b)(4)(i)(B) of the Acton November 19, 1971, by encouraging an employee ofVacavilleMaterials to withhold his services from VacavilleMaterials with an object of forcing said Company to ceasedoing business with Bowers.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:8object thereof is to force or require Contempo ExcavatingCo., or any other subcontractor of Bowers Building andConstruction Company, to cease doing business with it, inpursuance of a labor dispute with said Company.(b) Inducing and encouraging individuals employed byContempo Excavating Co., and Vacaville Building andMaterials Co., or by any other subcontractor or supplier ofBowers Building and Construction Company, to withholdtheir services from their respective employers where anobject thereof is to force or require said employers to ceasedoing business with Bowers Building and ConstructionCompany, in pursuance of a labor dispute with saidCompany.(c)Threatening, restraining, or coercing ContempoExcavating Co., Vacaville Building and Materials Co., orany, other company, where an object thereof is to force orrequire said Companies, or any other company, to ceasedoing business with Bowers Building and ConstructionCompany.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post in their respective business offices and meetinghalls copies of the attached notice marked "Appendix." 9Copies of said notice, on forms provided by the RegionalDirector for Region 20, shall, after being duly signed byofficial representatives of the Respondents, be posted bythe Respondents immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices totheirmembers are customarily posted. Reasonable stepsshall be taken by the Respondents to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 20, inwriting,within 20 days from the receipt of this Decision,what steps the Respondents have taken to complyherewith.'°8 In the event no exceptions are filed as provided in Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.9 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."iS In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 20, in writing, within 20 daysfrom the date of this Order, what steps the Respondents have taken tocomply herewith."ORDERRespondents, Napa and Solano Counties Building andConstructionTradesCouncil,AFL-CIO, and UnitedBrotherhood of Carpenters and Joiners of America, LocalNo. 180, AFL-CIO, their officers, agents, and representa-tives, shall:1.Cease and desist from:(a) Picketing, causing to be picketed, or threatening topicketBowers Building and Construction Company'sVacaville jobsite, oranyof its other jobsites, where anAPPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT picket, cause to be picketed, orthreaten to picket Bowers Building and ConstructionCompany's Vacaville jobsite, or any of its otherjobsites,where an object thereof is to force or require 104DECISIONSOF NATIONALLABOR RELATIONS BOARDContempo Excavating Co., or any other subcontractorof Bowers Building and Construction Company, tocease doing business with it, in pursuance of a labordispute with said Company.WE WILL NOT induce and encourage individualsemployed by Contempo Excavating Co. and VacavilleBuilding and Materials Co., or any other subcontractoror supplier of Bowers Building and ConstructionCompany, to withhold their services from their respec-tive employers, where an object thereof is to force orrequire said employers to cease doing business withBowersBuildingand Construction Company, inpursuance of a labor dispute with said Company.WE WILL NOT threaten, restrain, or coerce ContempoExcavating Co., Vacaville Building and Materials Co.,or any other company, where an object thereof is toforce or require Contempo Excavating Co., VacavilleBuilding and Materials Co., or any other company, toceasedoing businesswithBowers Building andConstruction Company.NAPA AND SOLANOCOUNTIES BUILDING ANDCONSTRUCTION TRADESCOUNCIL, AFL-CIO(Labor Organization)DatedByDatedBy(Representative)(Title)UNITED BROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICA, LOCAL No.180,AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 13018 Federal Building, Box36047, 450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-0335.